Citation Nr: 1535546	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  10-31 926A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas

THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent for right knee patellofemoral syndrome with degenerative joint disease and bursitis.

2.  Entitlement to a disability rating higher than 10 percent for left knee 
patellofemoral syndrome with degenerative joint disease and bursitis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to August 1991 and for short periods in June and July 2002.  He also had 9 months and 11 days of unverified active service prior to June 1983.

He appealed to the Board of Veterans' Appeals (Board/BVA) from November and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  The November 2009 rating decision, in pertinent part, denied his claim of entitlement to a disability rating higher than 10 percent for his left knee patellofemoral syndrome with degenerative joint disease and bursitis.  The December 2009 rating decision denied his claim of entitlement to a disability rating higher than 10 percent for his right knee patellofemoral syndrome with degenerative joint disease and bursitis.

In support of his claims, the Veteran testified at a hearing at the RO in February 2013 before the undersigned Veterans Law Judge (VLJ) of the Board (Travel Board hearing).  His claims file is entirely electronic, so paperless, using "Virtual VA" and the "Veterans Benefits Management System" (VBMS) databases, and a copy of the hearing transcript has been associated with this electronic file.

The Board issued a decision in February 2014 denying the claims, and the Veteran appealed to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  In a May 2015 Order, the Court granted a Joint Motion for Remand (JMR) filed by the parties vacating the Board's February 2014 decision denying these claims and remanding them back to the Board for further development and readjudication in accordance with the terms of the JMR.

To comply with the Court's Order, the Board in turn is REMANDING these claims to the Agency of Original Jurisdiction (AOJ) because they require further development before being readjudicated.

An additional issue of entitlement to service connection for a back disability, including as secondary to the service-connected right and left knee disabilities, was raised by the Veteran in a February 2010 written statement.  This claim has not been initially adjudicated by the AOJ, however, so the Board does not have jurisdiction to consider it in this appeal and, therefore, is referring it to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


REMAND

Regarding these increased rating claims on appeal, remand is required to have the Veteran undergo another VA compensation examination adequately addressing the severity of his service-connected right and left knee disabilities.

In the May 2015 JMR, the parties found that the report of a March 2012 VA compensation examination did not specifically detail the degree of additional range of motion loss due to pain on use or during flare-ups and did not explain why this information could not feasibly be provided.

When evaluating joint disabilities that are rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, premature or excess fatigability, or incoordination is demonstrated and those factors are not contemplated in the relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that § 4.59 applies to all forms of painful motion of joints, not just to those specifically affected by arthritis).

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable (meaning 0-percent disabling) under the applicable diagnostic code (DC).  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  See id.  Rather, the pain "must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating.  See id. at 43.

The March 2012 VA examiner noted that the Veteran reported flare-ups that impacted the function of his knees, described as "daily flares of pain with increased pain last[ing] 30-45 min[ute]s" and that he "has to sit and take OTC [over-the-counter] meds for discomfort."  Range-of-motion testing done during the March 2012 VA examination revealed there was no additional limitation of motion in either of the Veteran's knees after at least 3 repetitions.  While the March 2012 VA examiner found there was functional loss and/or functional impairment of the knees, with the sole contributing factor of pain on movement in both knees, the examiner failed to comment on whether there was any additional limitation of motion due to pain during the aforementioned flare-ups.


Given this JMR-noted deficiency in the examiner's findings, another VA compensation examination is needed reassessing the severity of the Veteran's right and left knee disabilities, prior to readjudicating these claims for higher ratings for these disabilities.  This additional examination must specifically provide updated measurements of range of motion and account for all limitations of motion or function caused by pain or flare-ups.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  First ask the Veteran to identify any additional treatment he has received for his right and left knee disabilities, and obtain all records that are not already associated with the claims file.

2.  Upon receipt of all additional records, schedule the Veteran for another VA compensation examination reassessing the severity of his service-connected right and left knee disabilities.  The claims file, including a complete copy of this remand and the Court Order and JMR, must be made available to the examiner for review of the pertinent history of these disabilities.

All pertinent symptomatology, including flexion and extension range of motion and all findings regarding stability, should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  Applications of 38 C.F.R. § 4.40 regarding functional loss due to pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, incoordination, or pain on movement of a joint should be considered.  So, too, must there be consideration of 38 C.F.R. § 4.59.  In particular, the examiner should specifically detail any additional range of motion loss due to pain on use, after repetitive motion, and due to flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

If any of this information cannot be provided without resorting to mere speculation, the examiner must specifically discuss why this is the case.  So merely saying he/she cannot respond will not suffice.

3.  Then readjudicate these claims for higher ratings for the Veteran's service-connected right and left knee disabilities in light of this and all other additional evidence.  If additional compensation for either of these disabilities is not granted to his satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

